Citation Nr: 1401979	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-31 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck condition, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992, with subsequent service as a member of the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that declined to reopen the claim for service connection for a neck condition. 

Although the Veteran requested a hearing before the Board in Washington, D.C. in his July 2010 substantive appeal (via a VA Form 9); in correspondence dated in November 2012, he withdrew his request for a hearing.

In February 2013, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The reopened claim for entitlement to service connection for a neck condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  In an unappealed decision issued in October 1994, the RO denied the Veteran's claim for service connection for a neck condition.

2.  The evidence associated with the claims file subsequent to the October 1994 denial includes evidence that relates to an unestablished fact necessary to substantiate the clam for service connection for a neck condition, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for a neck condition.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for a neck condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VCAA notice in a new and material evidence claim (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  

As explained below, the Board has determined that new and material evidence has been submitted to reopen the claim for service connection for a neck condition.  Therefore, no further development under the VCAA is required with respect to the claim to reopen.  With respect to the reopened claim, the Board has determined that further development of the record is warranted so that matter is addressed in the remand that follows the order section of this decision.

Claim to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3. 156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The United States Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]" Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.  

Analysis

The Veteran's claim was originally denied in an October 1994 rating decision, based on a finding that the claim was not well grounded because there was no medical or other evidence that linked the claimed neck disability to service.  The Veteran did not file an appeal and the decision became final.  The Veteran's current claim to reopen was submitted in June 2009.  

The evidence of record at the time of the October 1994 denial included a copy of the Veteran's separation examination report and contemporaneous report of medical history, statements from the Veteran, and the report of a September 1994 VA examination.  In his report of medical history, the Veteran indicated that he had recurrent back pain.  However, no back or neck disabilities were diagnosed during his contemporaneous medical examination.  During the September 1994 VA examination, the Veteran reported that he had sustained an injury to his neck in May 1991, while loading sandbags, during active duty in Saudi Arabia, and that he was prescribed bed rest and muscle relaxers for three weeks following the injury, due to severe muscle spasm in the neck.  However, he indicated that his symptoms gradually resolved and that he had not experienced any pain since.  He denied any numbness or other current symptoms of the neck at that time.  Despite the Veteran's reports of no symptomatology at that time, the examiner did diagnose degenerative disc disease/degenerative joint disease of the cervical spine based on X-rays taken at that time.  He did not give an opinion on the etiology of the disability.  

The pertinent evidence added to the record since the October 1994 denial includes VA outpatient treatment records and Social Security Administration (SSA) records showing that the Veteran has reported and been treated for neck and cervical spine problems since the 1994 VA examination and denial.  The newly added VA treatment records also show that in January 2010, it was noted that the Veteran had a primary medical history of a neck injury while in Iraq who was later found to have significant cervical spine pathology, requiring C3-C7 anterior cervical discectomy and fusion (ACDF) in 2007.  The evidence also includes more recent statements from the Veteran indicating that he has a current neck or cervical spine disability that developed as a result of his claimed in-service neck injury.

The Veteran's statements, the VA treatment records, and the SSA records, all relate to an unestablished fact necessary to substantiate the claim, i.e., that he has a current neck disability related to his active military service, and is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  It is not cumulative.  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for a neck disability is reopened.

The additional evidence demonstrates that further development is required before the claim may be considered on the merits.  


ORDER

New and material evidence has been presented, and the claim for service connection for a neck condition is reopened; the appeal is granted to this extent only.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that he has a current cervical spine or neck disability that developed as a result of being hit in the back of the neck with a sandbag in service.  He has reported that he had cervical spine or neck problems in service and that the pain continued after his discharge.

As noted above, the Veteran reported in his report of medical history completed at the time of his discharge that he experienced continuous back pain, however; the available service treatment records are negative for any evidence of a neck injury or treatment for the neck, and he was never diagnosed with a chronic neck or cervical spine disability.

On VA examination in September 1994, he reported an in-service neck injury in May 1991 while loading sandbags, but claimed that his symptoms resolved prior to his discharge, and denied any neck symptoms at that time.  However, x-rays at that time revealed DDD and DJD of the cervical spine, which the examiner diagnosed.  The examiner did not offer an opinion as to the etiology of the diagnosed cervical spine disability.

The post-service medical evidence of record, including VA treatment records and SSA records, shows that the Veteran has received treatment for a current cervical spine disability, which he has reported is related to an injury in service, and required him to undergo C3-C7 ACDF surgery.  However, he has also reported a post-service injury between 2004 and 2005, where he slipped while getting off a bus and was paralyzed from the neck down for a period of time, and that he subsequently underwent ACDF surgery for his cervical spine.  

The Veteran contends that he has a current cervical spine or neck disability related to an injury in service.  The post-service medical evidence of record shows that the Veteran was first diagnosed with a current cervical spine disorder in 1994, just 2 years after his discharge.  However, there is no medical opinion of record addressing the etiology of the currently diagnosed disability.  Furthermore, the Veteran has reported an intervening post-service injury to his cervical spine that resulted in extensive surgical procedures.

Accordingly, the Board finds that an examination and opinion is needed to determine whether the currently diagnosed cervical spine or neck disability was incurred during the Veteran's active military duty.  38 U.S.C.A. § 5103A(d) (West 2002).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, afford the Veteran a VA examination to determine the etiology of any current neck or cervical spine disability.  The claims folder must be made available to and reviewed by the examiner.  

Any indicated studies should be performed, and the examiner should report all orthopedic diagnoses pertinent to the neck and cervical spine.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any current neck or cervical spine disability is etiologically related, in whole or in part, to the Veteran's active service.  

The examiner should provide a rationale for all opinions expressed.  

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.
A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

4.  Readjudicate the Veteran's appeal.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


